Case 1:20-cv-00104-SPW Document 7 Filed 12/14/20 Page 1 of 6
Case 1:20-cv-00104-SPW Document 7 Filed 12/14/20 Page 2 of 6
Case 1:20-cv-00104-SPW Document 7 Filed 12/14/20 Page 3 of 6
Case 1:20-cv-00104-SPW Document 7 Filed 12/14/20 Page 4 of 6
Case 1:20-cv-00104-SPW Document 7 Filed 12/14/20 Page 5 of 6
         Case 1:20-cv-00104-SPW Document 7 Filed 12/14/20 Page 6 of 6



right. Moreover, reasonable jurists would not find this Court's determination that

Howell's claims are not cognizable to be debatable. A ce1tificate of appealability

will be denied.

      Based on the foregoing, the Court enters the following:

                                       ORDER

   1. Howell's Amended Petition (Doc. 5) is DENIED.

   2. The Clerk of Cou1t is directed to enter judgment in favor of

Respondent and against Petitioner.

   3. A ce1tificate of appealability is DENIED.

                      �
      DATED this // day of December, 2020.


                                      �f?J�
                                      Susan P. Watters
                                      United States District Court Judge




                                         6
